 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated as of April 23, 2012, is made by and
between Cross Border Resources, Inc., a Nevada corporation (the “Company”), and
Red Mountain Resources, Inc., a Florida corporation (“Red Mountain”).

 

RECITALS

 

WHEREAS, Red Mountain, directly and through its wholly owned subsidiary, Black
Rock Capital, Inc., is the beneficial owner of approximately 29.9% of the
outstanding common stock, par value $0.001 per share (“Common Stock”), of the
Company;

 

WHEREAS, Red Mountain wishes to have certain changes made to the management and
Board of Directors of the Company (the “Board”);

 

WHEREAS, Red Mountain has presented to the Board what it purports to be the
written consents of shareholders owning a majority of the shares outstanding as
of February 21, 2012, which (if recognized by the Company) would immediately
result in the appointment of six additional directors to the Board; and

 

WHEREAS, to avoid costly litigation regarding the validity of such consents and
for other reasons, the Board has determined that it is in the best interest of
the Company and its shareholders to make certain changes to its management and
Board on the terms and conditions set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and Red
Mountain hereby agree as follows:

 

Section I     DEFINITIONS.

 

The following terms when used in this Agreement have the following respective
meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Action” shall have the meaning used in Section 2.3 hereof

 

“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any relative of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person. A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.

 



 

 

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Board” has the meaning set forth in the recitals hereto.

 

“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.

 

“Bylaw Anti-Takeover Provisions” means the provisions of Article XIII of the
Bylaws.

 

“Bylaws” means the Bylaws of the Company, as amended.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended, and as on file with the Secretary of State of the State of Nevada on
the date of this Agreement.

 

“Change of Control Date” shall have the meaning used in Section 2.2 hereof.

 

“Change of Officer Date” shall have the meaning used in Section 2.2 hereof.

 

“Common Stock” has the meaning set forth in the recitals hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Corporate Records” shall have the meaning as used in Section 4.1(h) hereof.

 

“Departing Directors” shall mean Everett Willard Gray, II, Lawrence J. Risley
and Brad E. Heidelberg.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.

 

“Information Statement” means the information statement regarding a change in
the majority of directors of the Company (as contemplated by Section 2.1 of this
Agreement) to be filed pursuant to Rule 14f-1 as promulgated under the 1934 Act,
together with any amendments or supplements thereof.

 

“Minutes” shall have the meaning as used in Section 4.1(h) hereof.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.

 

“Red Mountain” has the meaning set forth in the preamble hereto.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Filings” means the Company’s publicly-available filings made by the Company
under the 1933 Act or Section 13 or Section 15(d) of the 1934 Act, in all cases,
as amended from time to time.

 



2

 

 

“Terminated Agreements” has the meaning set forth in Section 4.1(i) hereof.

 

Section II     CHANGE IN OFFICERS AND DIRECTORS.

 

2.1          Information Statement.

 

(a)     As soon as practicable after the date hereof, the Company shall prepare,
file and mail, at the Company’s expense, an Information Statement for purposes
of notifying the Company’s stockholders of the change of control of the Company
that will result from the change in the composition of the Board as contemplated
by Section 2.2 hereto. Red Mountain shall provide all information reasonably
requested by the Company that is within its control and is necessary for
inclusion in the Information Statement. The Company shall provide Red Mountain a
reasonable opportunity to review and comment upon the Information Statement
prior to its filing and mailing to the Company’s stockholders.

 

(b)     The Company agrees that the information supplied by it for the
Information Statement shall not, at the time the Information Statement is filed
with the SEC or mailed to the stockholders of the Company, or at the Change of
Control Date, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, not misleading. If, at any time prior to the Change of
Control Date, any event, circumstance or change relating to the Company occurs
that should be set forth in or described in an amendment to the Information
Statement, the Company shall promptly inform Red Mountain and the Company shall
promptly file and distribute such amendment to the Information Statement.

 

(c)     Red Mountain agrees that, to the best of its knowledge, the information
supplied by it for the Information Statement (including the information with
respect to its designees to be appointed to the Board pursuant to Section 2.2
hereto) shall not, at the time the Information Statement is filed with the SEC
or mailed to the stockholders of the Company, or at the Change of Control Date,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, not misleading. If, at any time prior to the Change of Control Date,
any event, circumstance or change relating to the information supplied by Red
Mountain occurs that should be set forth in or described in an amendment to the
Information Statement, Red Mountain shall promptly inform the Company and the
Company shall promptly file and distribute such amendment to the Information
Statement.

 

(d)     The Information Statement and all other documents that the Company is
responsible for filing with the SEC in connection with the transactions
contemplated herein will comply as to form and substance in all material
respects with the applicable requirements of the 1934 Act and the rules and
regulations thereunder.

 

2.2     Change in Board; Officers. On the day after the tenth day following the
filing of the Information Statement with the SEC and the mailing of the same to
Company stockholders or such later date as determined by Red Mountain (the
“Change of Control Date”), simultaneous with the dismissal of the Action, the
Departing Directors shall resign from the Board and, immediately after such
resignation, the remaining directors shall appoint Alan W. Barksdale, Paul N.
Vassilakos and Randell K. Ford to fill such vacancies on the Board.
Additionally, the Board shall appoint officers of the Company on such date
following the Change of Control Date as determined by the newly constituted
Board which shall be no later than May 31, 2012 (the “Change of Officer Date”).

 



3

 

 

2.3     Dismissal of Lawsuit. On the Change of Control Date, Red Mountain will
cause its complaint filed in the District Court, Clark County, Nevada (Case No.
A-11-653089-B) (the “Action”) to be withdrawn and dismissed with prejudice. The
parties agree that, so long as each is complying with its respective obligations
under this Agreement, they will cooperate with each other to postpone or delay
any necessary filings with respect to the Action until it is withdrawn on the
Change of Control Date.

 

Section III     DELIVERIES.

 

3.1          Deliveries by the Company. On the date hereof, the Company is
delivering or is causing to be delivered to Red Mountain the following items (in
addition to any other items required to be delivered to Red Mountain pursuant to
any other provision of this Agreement):

 

(a)     a certificate of the Secretary of State of the State of Nevada (or other
proof acceptable to Red Mountain) as to the good standing of the Company dated
within three Business Days prior thereto;

 

(b)     resignations of the Departing Directors as directors of the Company,
effective upon the Change of Control Date, and resignations of Everett Willard
Gray II and Lawrence J. Risley as officers of the Company, effective upon the
Change of Officer Date;

 

(c)     duly executed corporate resolutions of the Board authorizing the
execution and performance of this Agreement, accepting the resignations of the
Departing Directors as directors of the Company effective upon the Change of
Control Date and the simultaneous dismissal of the Action, accepting the
resignations of Everett Willard Gray II and Lawrence J. Risley as officers of
the Company effective upon the Change of Officer Date, appointing Alan W.
Barksdale, Paul N. Vassilakos and Randell K. Ford as directors effective upon
the Change of Control Date, and authorizing and directing all other actions and
filings by the Company as required or contemplated by this Agreement;

 

(d)     a copy of the Articles of Incorporation of the Company, certified by the
Secretary of State of the State of Nevada;

 

(e)     a copy of the Bylaws of the Company, certified by the Chief Executive
Officer of the Company;

 

(f)     copies of any codes of ethics, insider trading policies, committee
charters and similar documents that have been adopted or implemented by the
Company and which are currently in effect;

 

(g)     copies of all Minutes currently in the possession of the Company,
including minutes evidencing the fact that the Board has declared that the
transactions contemplated by this Agreement do not trigger Bylaw Anti-Takeover
Provisions; and

 

(h)     evidence, reasonably satisfactory to Red Mountain, of the termination or
amendment of the Terminated Agreements.

 

3.2          Deliveries by Red Mountain. On the date hereof, Red Mountain is
delivering or causing to be delivered to the Company (in addition to any other
items required to be delivered to the Company pursuant to any other provision of
this Agreement)     duly executed resolutions of the board of directors of Red
Mountain authorizing execution and performance of this Agreement and authorizing
and directing all other actions and filings by Red Mountain required or
contemplated by this Agreement.

 



4

 

 

Section IV     REPRESENTATIONS AND WARRANTIES.

 

4.1          Representations and Warranties of the Company. The Company hereby
represents and warrants to Red Mountain that:

 

(a)     Organization and Standing. The Company is duly incorporated and validly
existing under the laws of the State of Nevada, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted. Except as have already occurred or
as contemplated by Section 2.1 hereof, no corporate proceedings on the part of
the Company (including the approval of the Board or shareholders) are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.

 

(b)     Capitalization. At the date of this Agreement, the authorized capital
stock of the Company consists of 36,363,637 shares of Common Stock, of which
16,151,946 shares are duly and validly issued and outstanding, fully paid and
nonassessable. The Company has no other class or series of equity securities
authorized, issued, reserved for issuance or outstanding. Except as set forth in
the SEC Filings, there are (x) no outstanding options, offers, warrants,
conversion rights, contracts or other rights to subscribe for or to purchase
from the Company, or agreements obligating the Company to issue, transfer, or
sell (whether formal or informal, written or oral, firm or contingent), shares
of capital stock or other securities of the Company (whether debt, equity, or a
combination thereof) or obligating the Company to grant, extend, or enter into
any such agreement and (y) no agreements or other understandings (whether formal
or informal, written or oral, firm or contingent) which require or may require
the Company to repurchase any of its Common Stock. Other than in connection with
the Company’s private offering closed on May 26, 2011 in which Red Mountain
participated and has knowledge, (i) there are no preemptive or similar rights
granted by the Company with respect to the Company’s capital stock, (ii) there
are no anti-dilution or price adjustment provisions contained in any security
issued by the Company (or in any agreement providing rights to security
holders), and (iii) the Company is not a party to any registration rights
agreements, voting agreements, voting trusts, proxies or any other agreements,
instruments or understandings with respect to the voting of any shares of the
capital stock of the Company, or any agreement with respect to the
transferability, purchase or redemption of any shares of the capital stock of
the Company.

 

(c)     Capacity of the Company; Authorization; Execution of Agreements. The
Company has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. The execution and delivery of this Agreement by the Company, and the
performance by the Company of the transactions and obligations contemplated
hereby have been duly authorized by all requisite action of the Company. This
Agreement has been duly executed and delivered by the Company. This Agreement
constitutes a valid and legally binding agreement of the Company, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of the
United States (both state and federal), affecting the enforcement of creditors’
rights or remedies in general from time to time in effect and the exercise by
courts of equity powers or their application of principles of public policy.

 



5

 

 

(d)     Conflicts; Defaults; Payment Obligations. Except as set forth on
Schedule 4.1(d), the execution and delivery of this Agreement by the Company and
the performance by the Company of the transactions and obligations contemplated
hereby to be performed by it do not: (i) violate, conflict with, or constitute a
default under any of the terms or provisions of, the Articles of Incorporation,
the Bylaws, or any provisions of, or result in the acceleration of any
obligation under, any contract, note, debt instrument, security agreement or
other instrument to which the Company is a party or by which the Company or any
of the Company’s assets is bound; (ii) result in the creation or imposition of
any Liens or claims upon the Company’s assets or upon any of the shares of
capital stock of the Company; (iii) constitute a violation of any law, statute,
judgment, decree, order, rule, or regulation of a Governmental Authority
applicable to the Company; (iv) result in any material payment (including,
without limitation, severance, unemployment compensation, golden parachute,
bonus payments or otherwise) becoming due to any employee or executive of the
Company; (v) result in any material increase in the amount of compensation or
benefits payable to any employee or executive of the Company; (vi) result in any
acceleration of the vesting or timing of payment of any benefits or compensation
payable to any employee or executive of the Company; or (vii) constitute an
event which, after notice or lapse of time or both, would result in any of the
foregoing. The Company is not presently in violation of its Articles of
Incorporation or Bylaws.

 

(e)     Absence of Litigation. Other than as reported in the SEC Filings, there
is no action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened in writing against the
Company.

 

(f)     Brokers, Finders, and Agents. The Company is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby. No Person has or, immediately following the consummation of the
transactions contemplated by this Agreement, will have, any right, interest or
valid claim against the Company or Red Mountain for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company. Notwithstanding the foregoing, the Company has
entered into a financial advisory agreement with Key Banc Capital Markets and
Red Mountain acknowledges that this agreement will remain in effect after the
Change in Control Date subject to its terms.

 

(g)     Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Articles of Incorporation or Bylaws (other than the Bylaw Anti-Takeover
Provisions) that is or could become applicable to Red Mountain as a result of
the Company and Red Mountain fulfilling their obligations or exercising their
rights under this Agreement.

 

(h)     Corporate Records. All records and documents relating to the Company,
including, but not limited to, the books, shareholder lists, government filings,
tax returns, consent decrees, orders, and correspondence, financial information
and records (including any electronic files containing any financial information
and records), and other documents used in or associated with the Company (the
“Corporate Records”) are true, complete and accurate in all material respects.
The Company has maintained minutes for all meetings of its Board and committees
thereof and copies of all consents in lieu of meetings of the Board and all such
minutes and consents are true, complete and accurate records of all such
meetings and consents in lieu of meetings of the Board (and any committees
thereof), similar governing bodies and stockholders since the Company’s
inception (collectively, the “Minutes”).

 



6

 

 

(i)     Termination of Agreements. The Company has terminated the employment
contracts of Everett Willard Gray II and Lawrence J. Risley, effective as of the
date hereof, as indicated thereon (such contracts or agreements being
“Terminated Agreements”). Except as provided in the Terminated Agreements, the
Company has neither made any payments nor incurred any liability for future
obligations to such persons.

 

4.2          Representations and Warranties of Red Mountain. Red Mountain hereby
represents and warrants to the Company that:

 

(a)     Organization and Standing. Red Mountain is duly organized and validly
existing under the laws of the State of Florida, and has all requisite company
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted. Except as have already occurred or
as contemplated by Section 2.1 hereof, no company proceedings on the part of Red
Mountain are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

 

(b)     Capacity of Red Mountain; Execution of Agreement. Red Mountain has all
requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement, and the performance by Red Mountain of
the transactions and obligations contemplated hereby have been duly authorized
by all requisite company action of Red Mountain. This Agreement has been duly
executed and delivered by Red Mountain and constitutes a valid and legally
binding agreement of Red Mountain, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, both state and federal,
affecting the enforcement of creditors’ rights or remedies in general from time
to time in effect and the exercise by courts of equity powers or their
application of principles of public policy.

 

(c)     Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of Red
Mountain, threatened in writing against or affecting Red Mountain that would
prevent Red Mountain from consummating the transactions contemplated by this
Agreement.

 

(d)     Conflicts; Defaults. The execution and delivery of this Agreement by Red
Mountain and the performance by it of the transactions and obligations
contemplated hereby to be performed by it do not (i) violate, conflict with, or
constitute a default under any of the terms or provisions of, Red Mountain’s
articles of incorporation or bylaws or any provisions of, or result in the
acceleration of any obligation under, any contract, note, debt instrument,
security agreement or other instrument to which Red Mountain is a party or by
which Red Mountain or its assets, is bound; (ii) constitute a violation of any
law, statute, judgment, decree, order, rule, or regulation of a Governmental
Authority applicable to Red Mountain; or (iii) constitute an event which, after
notice or lapse of time or both, would result in any of the foregoing.

 

(e)     Brokers, Finders, and Agents. Red Mountain is not, directly or
indirectly, obligated to anyone acting as broker, finder, or in any other
similar capacity in connection with this Agreement or the transactions
contemplated hereby; and no Person has or, immediately following the
consummation of the transactions contemplated by this Agreement, will have, any
right, interest or valid claim against the Company or Red Mountain for any
commission, fee or other compensation as a finder or broker in connection with
the transactions contemplated by this Agreement, nor are there any brokers’ or
finders’ fees or any payments or promises of payment of similar nature, however
characterized, that have been paid or that are or may become payable in
connection with the transactions contemplated by this Agreement, as a result of
any agreement or arrangement made by Red Mountain.

 



7

 

 

Section V     ADDITIONAL AGREEMENTS OF THE PARTIES.

 

5.1          Compensation of New Officers. The parties agree that the aggregate
cash compensation to be paid to any executive officers of the Company appointed
from the date of this Agreement through December 31, 2012 shall not exceed the
aggregate cash compensation currently provided to be paid to the Company’s
executive officers as of the date of this Agreement through such date.

 

5.2          Limitation on Executive Officers. The parties agree that the Board
will not appoint any executive officers of Red Mountain to serve as executive
officers of the Company; provided, however, that the Board may engage employees,
contractors or consultants of Red Mountain to provide services to the Company,
but such individuals or entities will be paid, on an hourly basis, the lesser of
(i) current market rates or (ii) the amount that Red Mountain currently pays
such individuals or entities.

 

5.3          Subsequent Transaction. The Company will not enter, prior to
December 31, 2012, into any agreement for the merger, business combination or
sale of all or substantially all of the Company’s assets to Red Mountain or to
any of its Affiliates unless (a) such transaction is approved by a majority of
the “independent directors” of the Company or two thirds (2/3) of the Company’s
shareholders and (b) the Company obtains an opinion from an independent
investment banking firm that the transaction is fair to the unaffiliated
stockholders of the Company. For purposes of this section, the term independent
directors refers to Paul N. Vassilakos, Randell K. Ford, Richard F. LaRoche, Jr.
and John W. Hawkins (or their respective successors). For the avoidance of
doubt, this provision will not apply to Red Mountain entering into private or
public market purchases of the Company’s securities (whether directly with the
Company or with third parties) or from acquiring additional shares of the
Company’s Common Stock through the exercise of any warrants of the Company held
by Red Mountain.

 

5.4          Annual Meeting. The newly-constituted Board shall use commercially
reasonable efforts to cause the Company to hold an annual meeting for the
election of directors as soon as practicable after the date hereof but no later
than September 30, 2012.

 

5.5          Commercially Reasonable Best Efforts. Subject to the terms and
conditions hereof, each party will use commercially reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement as promptly as
practicable, including (i) preparing and filing as promptly as practicable all
documentation to effect all necessary applications, notices, petitions, filings,
tax ruling requests and other documents and to obtain as promptly as practicable
all consents, waivers, licenses, orders, registrations, approvals, permits, tax
rulings and authorizations necessary or advisable to be obtained from any Person
and/or any Governmental Authority in order to consummate any of the transactions
contemplated by this Agreement, (ii) executing and delivering such other
documents, instruments and agreements as any party hereto shall reasonably
request, and (iii) taking all reasonable steps as may be necessary to obtain all
such material consents, waivers, licenses, registrations, permits,
authorizations, tax rulings, orders and approvals. Notwithstanding the
foregoing, in no event shall any party have any obligation, in order to
consummate the transactions contemplated hereby, to (a) take any action(s) that
would result in a material adverse change in the benefits to the Company on the
one hand or to Red Mountain on the other of this Agreement, or (b) dispose of
any material assets or make any material change in the Company’s business other
than as contemplated by this Agreement, or (c) expend any material amount of
funds or otherwise incur any material burden other than those contemplated by
this Agreement.

 



8

 

 

5.6          Continuing Obligation to Provide Insurance. The parties agree that
the Company will maintain its existing directors and officers liability
insurance policy until December 31, 2015; provided, however, that the Company
shall have the option to terminate such policy at any time and obtain tail
insurance in its place providing for coverage of the Company's officers and
directors on the date prior to the date hereof so long as coverage under such
tail policy extends through December 31, 2015.

 

5.7          Cooperation in Receipt of Consents. The parties shall cooperate
with one another in (i) determining whether any other action by or in respect
of, or filing with, any Governmental Authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
material contracts, in connection with the consummation of the transactions
contemplated hereby, and (ii) taking or seeking any such other actions,
consents, approvals or waivers or making any such filings, furnishing
information required in connection therewith. Each party shall permit the other
party to review any communication given by it to, and shall consult with each
other in advance of any meeting or conference with, any Governmental Authority
or, in connection with any proceeding by a private party, with any other Person,
and to the extent permitted by the applicable Governmental Authority or other
Person, give the other party the opportunity to attend and participate in such
meetings and conferences, in each case in connection with the transactions
contemplated hereby; provided, however, that nothing herein shall require either
party to provide copies of communications or take other action that could cause
such disclosing party to waive its attorney-client privilege.

 

5.8          Public Announcements. The parties shall consult with each other
before issuing, and provide each other a reasonable opportunity to review and
comment upon any press release or public statement with respect to this
Agreement and the transactions contemplated hereby and, except as may be
required by applicable law, will not issue any such press release or make any
such public statement prior to such consultation.

 

5.9          Notification of Certain Matters. Each party hereto shall give
notice to each other party hereto, as promptly as practicable after the event
giving rise to the requirement of such notice, of:

 

(a)     any communication received by such party from, or given by such party
to, any Governmental Authority in connection with any of the transactions
contemplated hereby;

 

(b)     any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement; and

 

(c)     any actions, suits, claims, investigations or proceedings commenced or,
to its knowledge, threatened against, relating to or involving or otherwise
affecting such party or any of its Affiliates that, if pending on the date of
this Agreement, would have been required to have been disclosed, or that relate
to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this Section 5.9
shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice.

 



9

 

 

5.10          Interim Operations of the Company. During the period from the date
of this Agreement to the Change of Control Date, the Company shall continue to
conduct its business only in the ordinary course of business consistent with
past practice, except to the extent otherwise necessary to comply with the
provisions hereof and with applicable laws and regulations. Additionally, during
the period from the date of this Agreement to the Change of Control Date, except
as required hereby in connection with this Agreement, the Company shall not do
any of the following without the prior consent of Red Mountain: (i) amend or
otherwise change its Articles of Incorporation or Bylaws, (ii) issue, sell or
authorize for issuance or sale (including, but not limited to, by way of stock
split or dividend), shares of any class of its securities or enter into any
agreements or commitments of any character obligating it to issue such
securities, other than in connection with the exercise of warrants or stock
options outstanding prior to the date of this Agreement; (iii) declare, set
aside, make or pay any dividend or other distribution (whether in cash, stock or
property) with respect to the Common Stock, (iv) redeem, purchase or otherwise
acquire, directly or indirectly, any of its capital stock, (v) enter into any
material contract or agreement or material transaction or make any material
capital expenditure other than those relating to the transactions contemplated
by this Agreement and those capital expenditures relating to operational
agreements already in existence, (vi) create, incur, assume, maintain or permit
to exist any indebtedness except as otherwise incurred in the ordinary course of
business, consistent with past practice, (vii) pay, discharge or satisfy claims
or liabilities (absolute, accrued, contingent or otherwise) other than in the
ordinary course of business consistent with past practice, (viii) cancel any
material debts or waive any material claims or rights, (ix) make any loans,
advances or capital contributions to, or investments in financial instruments of
any Person, (x) assume, guarantee, endorse or otherwise become responsible for
the liabilities or other commitments of any other Person, (xi) grant any
increase in the compensation payable or to become payable by the Company to any
of its employees, officers or directors or any increase in any bonus, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with any such employees, officers or directors, (xii) enter into any employment
contract or grant any severance or termination pay or make any such payment with
or to any officer, director or employee of the Company, (xiii) alter in any
material way the manner of keeping the books, accounts or records of the Company
or the accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xiv) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person, (xv)
amend or terminate any existing contracts in any manner that would result in any
material liability to the Company for or on account of such amendment or
termination or (xvi) or change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by Red Mountain.

 

5.11          Reports on Form 8-K. Promptly following execution of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC
disclosing the terms of this Agreement. The newly constituted Board shall cause
the Company to file all additional reports following the Change of Control Date
including without limitation a Current Report on Form 8-K with the SEC
disclosing the change of control resulting from the composition of the Board as
prescribed by Section 2.2 of this Agreement and any other information required
in connection therewith.

 



10

 

 

5.12          Assistance with Periodic Reports; March 31, 2012 Form 10-Q. The
parties agree that unless otherwise determined by the newly constituted Board,
the officers of the Company prior to the date hereof shall remain responsible
for signing all certifications and representation letters required for filing
the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
2012. Additionally, in connection with the Company's future filings with the SEC
after the March 31, 2012 Form 10-Q, Everett Willard Gray II and Nancy Stephenson
shall provide the Company and its then current officers with any representation
letters or sub-certifications reasonably requested of them with respect to
periods during which Mr. Gray and Ms. Stephenson were officers of the Company.
This shall include any filing Red Mountain must make with the SEC which is
required to include the Company’s annual or quarterly interim financial
statements.

 

5.13          Other Actions. In addition to the other agreements and obligations
hereunder, each of the parties agrees to take such other commercially reasonable
actions as are necessary and to otherwise cooperate to affect the intentions of
this Agreement.

 

5.14          Survivability. The agreements contained in this Section V shall
survive beyond the Change of Control Date and the Change of Officer Date.

 

Section VI     MISCELLANEOUS.

 

6.1          Waivers and Amendments. This Agreement may be amended or modified
in whole or in part only by a writing which makes reference to this Agreement
executed by the Company (including after a change of control resulting from the
implementation of Section 2.2), and Red Mountain. The obligations of any party
hereunder may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein. The Company may not waive Sections
5.1 through 5.4 without the approval of shareholders of the Company holding a
majority of the outstanding shares of the Company (unless an approval vote more
than majority is required by the Section and in such case the Section may only
be waived by such required vote).

 

6.2          Entire Agreement. This Agreement (together with any Schedules
and/or any Exhibits hereto) and the other agreements and instruments expressly
provided for herein, together set forth the entire understanding of the parties
hereto and supersede in their entirety all prior contracts, agreements,
arrangements, communications, discussions, representations, and warranties,
whether oral or written, among the parties with respect to the subject matter
hereof.

 

6.3          Governing Law and Submission to Jurisdiction. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Nevada, without regard to principles of conflict of laws that would result in
the application of the laws of another jurisdiction. An action at law or other
judicial proceeding for the enforcement of this Agreement shall be instituted in
the County of Clark, State of Nevada. The parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the County of Clark, State of Nevada over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action proceeding related thereto may be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the delivery of a copy
thereof in accordance with the provisions of Section 6.5.

 



11

 

 

6.4          Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses. Notices. Any notice, request
or other communication required or permitted hereunder shall be in writing and
be deemed to have been duly given (a) when personally delivered or sent by
facsimile transmission (the receipt of which is confirmed in writing), (b) one
Business Day after being sent by a nationally recognized overnight courier
service or (c) five Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid, to the parties at their
respective addresses set forth below.

 

  If to the Company:

22610 US Highway 281 N., Suite 218

San Antonio, TX 78258

Attention: Chief Executive Officer

Facsimile: (210) 930-3967

 

  with a courtesy copy
(not constituting notice) to:

Williams & Anderson PLC

111 Center Street

22nd Floor

Little Rock, AR 72201

Attention: D. Nicole Lovell, Esq.
Facsimile: 501-396-8543

 

And

Snell & Wilmer L.L.P.

3883 Howard Hughes Parkway, Suite 1100

Las Vegas, Nevada 89169

Attention: Aaron D. Ford, Esq.

Facsimile: 702-784-5252

 

 

  if to Red Mountain:

2515 McKinney Avenue, Suite 900

Dallas, Texas 75201

Attention: Chief Executive Officer

Facsimile: 214-871-0406

 

  with a courtesy copy (not
constituting notice hereunder) to:

Graubard Miller

405 Lexington Avenue

The Chrysler Building

New York, New York 10174

Attention: David Alan Miller and Jeffrey M. Gallant, Esqs.

Facsimile: 212-818-8881

 

 



12

 

 

Any party by written notice to the other may change the address or the persons
to which notices or copies thereof shall be directed.

 

6.6          Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of which together will constitute one and the same instrument. Any
facsimile or other electronic copy of this Agreement will be deemed an original
for all purposes.

 

6.7          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and his respective successors
and permitted assigns.

 

6.8          Third Party Beneficiaries. The parties hereby acknowledge that the
Company’s stockholders are third party beneficiaries of this Agreement and are
expressly granted the right to enforce the terms hereof including without
limitation the agreements by the Company contained in Sections 5.1, 5.2, 5.3 and
5.4.

 

6.9          Schedules. The Schedules and Exhibits attached to this Agreement
are incorporated herein and shall be part of this Agreement for all purposes.

 

6.10          Headings. The headings in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement.

 

6.11          Interpretation. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

 

[Signature Page Follows]

 



13

 

 

 

IN WITNESS WHEREOF, each of the Company and Red Mountain have executed this
Agreement as of the date first above written.

 

 

 

  CROSS BORDER RESOURCES, INC.         By: /s/ Everett Willard Gray II   Name:
Everett Willard Gray II   Title: Chief Executive Officer                     RED
MOUNTAIN RESOURCES, INC.               By: /s/ Alan W. Barksdale   Name: Alan W.
Barksdale   Title: Chief Executive Officer                     /s/ Everett
Willard Gray II   Everett Willard Gray II   (Solely with respect to Section
5.12)               /s/ Nancy S. Stephenson   Nancy Stephenson   (Solely with
respect to Section 5.12)      

 



14

 

 

Schedule 4.1(d)

 

Employment Agreement dated January 31, 2011, as amended on March 6, 2012 and
April 20, 2012, with Everett Willard Gray II

 

Employment Agreement dated January 31, 2011, as amended on March 6, 2012 and
April 20, 2012, with Lawrence J. Risley

 

Letter Agreement dated March 6, 2012, as amended April 20, 2012, with Nancy S.
Stephenson

 

Severance and Change in Control Rights granted to JoAna Kessler on March 6, 2012

 

Amended and Restated Credit Agreement between Cross Border Resources, Inc. and
Texas Capital Bank, N.A. dated January 31, 2011 to the extent the change in
senior management or board composition is deemed a “Material Adverse Effect” as
defined therein

 



15

 

 

 

 